Order entered on or about February 7, 1935, so far as appealed from affirmed, unless within ten days after service of order defendant stipulates to authorize the Fidelity and Casualty Company to pay $125 per month alimony to the plaintiff as it falls due and to make up payments on which the defendant is in default at the rate of fifty dollars per month, and any costs accruing under this proceeding until paid and executes the necessary documents to carry the stipulation into effect. Appeal from order entered March 20, 1935, denying motion for resettlement dismissed. No opinion. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.